DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 6, 8, 10 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0101424 to Bright et al (Bright et al) in view of US 5,880,046 to Delvaux et al (Delvaux et al) and US 2005/0116192 A1 to Vincent (Vincent). Bright et al teaches a molten metal pump and attached crucible and launder and spout, in the embodiments of figures 3-13 for example including a tube (41) including an attached bearing ring arrangement (44 in figure 4 as described at paragraph [0025] for example), a shaft (36) within the tube, an impeller (38) rotated by the shaft, an inlet and an outlet. Bright also teaches a motor mount (102) arrangement including a plurality of posts (on motor mount 102 in figure 12 for example) attached to a metal cladding (101)  on a top edge of the elongated tube (41) in figures 3, 4 and 12 for example, thereby showing all aspects of the above claims except the use of a reinforced fiber material (RFM) to comprise portions of the components of Bright et al or the use of woven cloth fiber embedded with RFM to form the elongated tube of Bright et al. Delvaux et al teaches that at the time the invention was filed it was known to employ a reinforced fiber material comprised of Wollastonite, colloidal silica and a fiber material as molten metal pump parts (see column 1, lines 5-10  and the claims for example)  due to their improved high temperature resistance. Because the molten metal pump of Bright et al would also desire improved high temperature performance, motivation to employ the fiber reinforced material of Delvaux et al as materials for forming components of the pump of Bright et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. With respect to the formation of an elongated tube comprised of layers of woven cloth and .

Claims 2, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al in view of Delvaux et al and Vincent. As applied to claim 1 above, Bright et al in view of Delvaux et al and Vincent show all aspects of the above claims except the specifically recited component dimensions of claims 2, 3 and 9, although the recited dimensions all fall within the broad dimensional constraints recited in Bright et al. However it has been held that motivation to employ any particular value within a broader range of values shown by the prior art would have been a modification obvious to one of ordinary skill in the art, see MPEP 2144.05. In the instant case, motivation to employ any equally useful component size, including those instantly recited, falling within the acceptable range recited by Bright et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 13, 16-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al in view of Delvaux et al and Vincent. As applied to claim 1 above, Bright et al in view .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al in view of Delvaux et al and Vincent further in view of US 6,071,074 to Morando (Morando). As applied to claim 1 above, Bright et al in view of Delvaux et al and Vincent show all aspects of the above claim except the provision of at least 3 legs on the base end of the elongated tube. Morando shows that at the time the invention was filed, it was known in the art to situate a molten metal pump on a vessel bottom supported by at least 3 extensions or legs (see figure 1 for example where the pump is supported just above the bottom with flow though openings (40)). Since such an arrangement would improve pump stability, and pump stability, leading to more efficient operation, would also be desirable in the system of Bright et al in view of EP’098, motivation to supply at least 3 legs or extensions on the base end of the elongated tube, as shown by Morando, in the system of Bright et al in view of Delvaux et al and Vincent, would .

Response to Arguments
Applicant’s arguments, see applicants amendment and response, filed 12/2/2020, with respect to the rejection(s) of claim(s) 1-3, 6-10, 13, 16-21 and 23-27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied reference to Vincent, teaching the newly added limitation of forming the elongated tube from layers of woven cloth and RFM. 
Applicant’s further argument that the motor mount of Bright operates in a different manner than that of the instant claims and is therefore structurally different and unsuited for the method of use recited in applicant’s arguments of 12/2/2020 is not convincing at least because no method of use of the motor mount of the instant claims other than that of Bright is described or recited in the claims and is therefore not fairly further limiting.

Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk